Citation Nr: 1425050	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for hearing loss for a VA medical examination.

A VA examination and opinion are needed.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was never afforded a VA examination and opinion that addresses the extent of the claimed current bilateral hearing loss and whether any such disability is related to military service.

The Veteran contends he has experienced hearing loss since separation from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, at 1336.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of persistent symptoms since service.  See Barr.  The Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion is competent evidence of nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).   

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for hearing loss.  The examiner should offer an opinion as to whether there is a current hearing loss disability, and if so, whether it is directly related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against other lay and medical evidence of record.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an appropriate medical professional to determine whether the Veteran has current bilateral hearing loss.  

2.  If a hearing loss disability is found, the examiner should address the etiology of the Veteran's hearing loss.  All pertinent evidence, including information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

The examiner should determine the following: 
	
a.  Whether the Veteran's hearing loss is at least as likely as not (at least a 50-50 probability) incurred as a result of the Veteran's military service. 

b.  If sensorineural hearing loss is diagnosed, whether it is at least as likely as not (at least a 50-50 probability) that the Veteran had sensorineural hearing loss within one year of his May 1967 service discharge.

c.  A complete rationale should be provided for all opinions given.  The opinion should take into consideration any assertions by the Veteran of in-service noise exposure.

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



